
	
		I
		111th CONGRESS
		1st Session
		H. R. 2139
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Berman (for
			 himself and Mr. Kirk) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To direct the President to develop and implement a
		  comprehensive national strategy to further the United States foreign policy
		  objective of promoting global development, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Initiating Foreign Assistance Reform Act of
			 2009.
		2.National Strategy
			 for Global Development
			(a)FindingsCongress makes the following
			 findings:
				(1)Poverty, lack of opportunity, gender
			 inequality and other violations of human rights, and environmental degradation
			 are recognized as significant contributors to socioeconomic and political
			 instability, as well as to the exacerbation of disease pandemics and other
			 global health threats.
				(2)The 2002 National
			 Security Strategy of the United States notes: “[A] world where some live in
			 comfort and plenty, while half of the human race lives on less than $2 per day,
			 is neither just nor stable. Including all of the world’s poor in an expanding
			 circle of development and opportunity is a moral imperative and one of the top
			 priorities of United States international policy.”.
				(3)The 2006 National
			 Security Strategy of the United States notes: “America’s national interests and
			 moral values drive us in the same direction: to assist the world’s poor
			 citizens and least developed nations and help integrate them into the global
			 economy.”.
				(4)Poverty reduction
			 is in the United States national security interest, in that it improves United
			 States security by mitigating the underlying causes of violence and extremism,
			 addresses threats like climate change and disease that know no borders, expands
			 economic opportunities for United States producers and consumers, shows the
			 best face of the United States to the world, and represents the values,
			 kindness, and generosity of the American people.
				(5)Elevating the
			 United States’ standing in the world represents a critical and essential
			 element of any strategy to improve national and global security by mitigating
			 the root causes of conflict and multinational terrorism, strengthening
			 diplomatic and economic relationships, preventing global climate change,
			 curbing weapons proliferation, and fostering peace and cooperation among all
			 nations.
				(6)Secretary of State
			 Hillary Clinton has stated that robust diplomacy and effective
			 development are the best long-term tools for securing America’s
			 future.
				(7)A
			 National Strategy for Global Development, as required under subsection (b),
			 would bring such departments, agencies, and offices together to develop a
			 comprehensive strategy laying out the principal objectives, approaches, and
			 basic framework for global development policies and programs—bilateral and
			 multilateral—as part of broader policies of the United States for engaging in
			 the world.
				(b)Strategy
			 requiredThe President shall
			 develop and implement, on an interagency basis, a comprehensive national
			 strategy to further the United States foreign policy objective of reducing
			 poverty and contributing to broad-based economic growth in developing
			 countries, including responding to humanitarian crises. The strategy required
			 under this subsection shall be known as the National Strategy for Global
			 Development.
			(c)Elements of
			 strategyThe strategy required under subsection (b) shall support
			 United States engagement with developing countries in order to reduce poverty
			 and contribute to broad-based economic growth in developing countries and
			 therefore further the achievement of United States long-term foreign policy and
			 national security interests. The strategy shall further—
				(1)define the role of United States Government
			 departments and agencies in carrying out global development policies and
			 programs, such as trade policies, debt relief, climate change, and other
			 polices and programs to reduce poverty and contribute to broad-based economic
			 growth in developing countries, and create a process to enhance the interagency
			 coordination among such departments and agencies to ensure policy and program
			 coherence and avoid duplication and counterproductive outcomes among such
			 policies and programs;
				(2)establish development objectives for global
			 development policies and programs described in paragraph (1) to reduce poverty
			 and contribute to broad-based economic growth in developing countries
			 consistent with internationally recognized development goals and host country
			 priorities, including cross-cutting principles and best practices to ensure
			 that efforts are as effective as possible;
				(3)review and improve coordination among
			 United States Government departments and agencies carrying out global
			 development policies and programs described in paragraph (1) and other
			 countries and organizations, including multilateral, bilateral, and
			 international organizations, host country governments, and civil society
			 organizations, carrying out similar policies and programs to reduce poverty and
			 contribute to broad-based economic growth;
				(4)address the
			 continuum of activities relating to poverty reduction in developing countries,
			 including activities to address humanitarian needs through urgent humanitarian
			 assistance and rehabilitation, reconstruction, and long-term development;
				(5)establish development goals for each
			 geographic region of the world based on the specific needs of each such region;
			 and
				(6)include budget requirements to carry out
			 the strategy.
				(d)Character of
			 strategyIn developing the
			 strategy required under subsection (b), the President should, to the maximum
			 extent practicable, ensure that the strategy is flexible so as to respond to
			 changing objectives, approaches, and needs of developing countries and changing
			 United States foreign policy and national security interests.
			(e)ConsultationIn developing and implementing the strategy
			 required under subsection (b), the President should consult with the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate, nongovernmental stakeholders, international financial
			 institutions, other international organizations involved in humanitarian
			 assistance and development efforts, and developing countries.
			(f)Transmission to
			 congress
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall transmit to the Committee on Foreign Affairs of
			 the House of Representatives and the Committee on Foreign Relations of the
			 Senate a copy of the strategy required under subsection (b). The strategy shall
			 be transmitted in unclassified form, but may contain a classified annex if
			 necessary.
				(2)Availability to
			 publicUpon transmission of the strategy to Congress under
			 paragraph (1), the President shall publish the strategy (other than the
			 classified annex, if any) on the White House website.
				3.Monitoring and
			 evaluation of United States foreign assistanceChapter 1 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by inserting after
			 section 608 the following new section:
			
				609.Monitoring and
				evaluation of United States foreign assistance
					(a)In
				generalThe President shall
				develop and implement a rigorous system to monitor and evaluate the
				effectiveness and efficiency of United States foreign assistance. The system
				shall include a method of coordinating the evaluation activities of each
				Federal department or agency primarily responsible for carrying out United
				States foreign assistance programs with evaluation activities carried out by
				other such Federal departments and agencies, and when possible with other
				international bilateral and multilateral agencies and entities.
					(b)RequirementsIn carrying out subsection (a), the
				President shall ensure that the head of each Federal department or agency
				described in subsection (a)—
						(1)establishes measurable performance goals,
				including gender-sensitive goals, for United States foreign assistance programs
				carried out by the Federal department or agency;
						(2)establishes criteria for selection of such
				United States foreign assistance programs to be subject to various evaluation
				methodologies, with particular emphasis on criteria for selection of programs
				and projects to be subject to impact evaluation;
						(3)establishes an
				organization unit with adequate staff and funding to budget, plan, and conduct
				appropriate performance monitoring and improvement and evaluation activities
				with respect to such United States foreign assistance programs;
						(4)establishes a process for applying the
				lessons learned and results from evaluation activities, including the use and
				results of impact evaluation research, into future budgeting, planning,
				programming, design and implementation of such United States foreign assistance
				programs; and
						(5)establishes a
				policy to publish all evaluation plans and reports relating to such United
				States foreign assistance programs.
						(c)Annual
				evaluation plan
						(1)In
				generalIn carrying out
				subsection (a), the President shall ensure that the head of each Federal
				department or agency described in subsection (a) develops an annual evaluation
				plan of United States foreign assistance programs carried out by the department
				or agency stating how the department or agency will meet the requirements of
				this section.
						(2)ConsultationIn preparing the evaluation plan, the head
				of each Federal department or agency described in subsection (a) shall consult
				with the heads of other appropriate Federal departments and agencies,
				governments of host countries, international and indigenous nongovernmental
				organizations, and other relevant stakeholders.
						(3)Submission to
				congressNot later than 180
				days after the date of the enactment of this section, and annually thereafter,
				the head of each Federal department or agency described in subsection (a) shall
				submit to the appropriate congressional committees and the United States
				foreign assistance evaluation advisory council established under subsection (h)
				a copy of the evaluation plan.
						(d)Capacity
				building
						(1)For federal
				departments and agenciesThe
				President shall enhance the performance monitoring and improvement and
				evaluation capacity of each Federal department and agency described in
				subsection (a) by increasing and improving training and education
				opportunities, including adopting best practices and up-to-date evaluation
				methodologies to provide the best evidence available for assessing the results
				of United States foreign assistance programs.
						(2)For recipient
				countriesThe President is
				authorized to provide assistance to increase the capacity of the governments of
				countries receiving United States foreign assistance to design and conduct
				performance monitoring and improvement and evaluation activities.
						(e)Budgetary
				planningThe head of each
				Federal department or agency described in subsection (a) shall include in the
				annual budget of the department or agency a funding amount to conduct
				performance monitoring and improvement and evaluations of United States foreign
				assistance programs, projects, or activities.
					(f)United States
				foreign assistance evaluation advisory council
						(1)In
				generalThe President shall
				establish a United States foreign assistance evaluation advisory council
				to—
							(A)provide guidance
				on the conduct of evaluations for United States foreign assistance programs,
				projects, and activities;
							(B)facilitate
				publication of common indicators to be used for measuring the outcomes and
				impacts of United States foreign assistance;
							(C)facilitate
				publication of best practices reports for different types of United States
				foreign assistance; and
							(D)provide advice in
				the planning and coordination of United States foreign assistance evaluation to
				avoid duplication of efforts.
							(2)MembershipThe advisory council shall be composed of
				not less than 7 members appointed by the President from among private
				individuals who are familiar and experienced in monitoring and evaluating
				foreign assistance programs, with at least 2 members having specialized
				expertise in outcome and impact evaluation methodologies.
						(3)ChairpersonThe
				chairperson of the advisory council shall be designated by the President at the
				time of appointment.
						(4)Term
							(A)In
				generalEach member shall be appointed for a term of 4 years,
				except as provided in subparagraph (B).
							(B)VacanciesAny
				member appointed to fill a vacancy occurring prior to the expiration of the
				term for which the member’s predecessor was appointed shall be appointed for
				the remainder of that term and may be appointed for an additional term of 4
				years.
							(5)MeetingsThe advisory council shall meet not less
				than four times each year. The chairperson of the advisory council shall call a
				meeting of the advisory council upon request by four or more members of the
				advisory council. The meetings of the advisory council shall be made open to
				the public and minutes, comments, reports and other related documents shall be
				published in the Federal Register in a timely fashion.
						(6)TerminationSection
				14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the
				termination of advisory committees) shall not apply to the advisory council.
						(7)ReportNot later than two years after the date of
				the enactment of this section, and every two years thereafter, the advisory
				council shall prepare and submit to the President and the appropriate
				congressional committees a report that summarizes the activities of the
				advisory council, including the advisory council’s assessment of the
				performance monitoring and improvement and evaluation programs of each Federal
				department or agency described in subsection (a).
						(g)Report
						(1)In
				generalNot later than one
				year after the date of the enactment of this section, and annually thereafter,
				the President shall transmit to the appropriate congressional committees a
				report on—
							(A)the use of funds
				to carry out evaluations under this section;
							(B)the status and
				results of evaluations under this section; and
							(C)the use of results
				and lessons learned from evaluations under this section, including actions
				taken in response to recommendations included in current and previous
				evaluations, such as the improvement or continuation of a program, project, or
				activity.
							(2)PublicationThe
				report shall also be published in the Federal Register and made available on
				the public website of each Federal department or agency described in subsection
				(a).
						(h)DefinitionsIn
				this section:
						(1)Appropriate
				congressional committeesThe
				term appropriate congressional committees means the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the Senate.
						(2)Evaluation;
				outcome and impact evaluation
							(A)EvaluationThe
				term evaluation means the systematic and objective determination
				and assessment of the design, implementation, and results of an on-going or
				completed program, project, or activity.
							(B)Outcome and
				impact evaluationThe term outcome and impact
				evaluation means an assessment of the impact and outcome of the outputs
				of a program, project, or activity.
							(3)Impact
				evaluation researchThe term impact evaluation
				research means the application of research methods and statistical
				analysis to measure the extent to which change in a population-based outcome or
				impact can be attributed to United States program, project, or activity
				intervention instead of other environmental factors, including change in
				political climate and other donor assistance.
						(4)ImpactsThe
				term impacts means the positive and negative, direct and indirect,
				intended and unintended long-term effects produced by a program, project, or
				activity.
						(5)OutcomesThe
				term outcomes means the likely or achieved immediate and
				intermediate effects of the outputs of a program, project, or activity.
						(6)OutputsThe
				term outputs means—
							(A)the products,
				capital, goods, and services that result from a program, project, or activity;
				or
							(B)the changes
				resulting from the program, project, or activity that are relevant to the
				achievement of outcomes.
							(7)ResultsThe
				term results means the positive or negative, direct or indirect,
				intended or unintended outputs, outcomes, and impacts of a program, project, or
				activity.
						(8)Performance
				monitoring and improvementThe term performance monitoring
				and improvement means a continuous process of collecting, analyzing, and
				using data to compare how well a program, project, or activity is being
				implemented against expected results and program costs and to make appropriate
				improvements accordingly.
						(9)United States
				foreign assistanceThe term United States foreign
				assistance means—
							(A)assistance
				authorized under this Act; and
							(B)assistance authorized under any other
				provision of law that is classified under budget function 150 (International
				Affairs).
							(i)Authorization of
				appropriations
						(1)In
				generalOf the amounts
				authorized to be appropriated for each United States foreign assistance program
				for each of the fiscal years 2010 and 2011, not less than 5 percent of such
				amounts are authorized to be appropriated to carry out this section for such
				fiscal year.
						(2)AvailabilityAmounts
				authorized to be appropriated to carry out this section for a fiscal year are
				in addition to amounts otherwise available for such
				purposes.
						.
		4.Transparency of
			 United States foreign assistance
			(a)Sense of
			 congressIt is the sense of
			 Congress that the American taxpayers and recipients of United States foreign
			 assistance should, to the maximum extent practicable, have full access to
			 information on United States foreign assistance.
			(b)Information
			 available to public
				(1)In
			 generalThe President shall publish in the Federal Register and
			 make publicly available on the websites of appropriate Federal departments and
			 agencies comprehensive, timely, comparable, and accessible information on
			 United States foreign assistance a detailed program-by-program basis and
			 country-by-country basis.
				(2)ScopeTo ensure transparency, accountability, and
			 effectiveness of United States foreign assistance, the information on United
			 States foreign assistance published and made available under paragraph (1)
			 shall include planning, allocations and disbursement, terms, contracting,
			 monitoring, and evaluation elements with respect to activities carried out
			 under such United States foreign assistance.
				(3)Availability to
			 be in timely mannerThe
			 President shall direct the head of each Federal department and agency providing
			 United States foreign assistance to ensure that the information required under
			 this subsection shall be made available in a timely manner.
				(c)Multilateral
			 EffortsIn order to best
			 assess the use and impact of United States foreign assistance in relation to
			 funding provided by other donor nations and recipient countries, the President
			 should fully engage with and participate in the International Aid Transparency
			 Initiative, established on September 4, 2008, at the Accra High Level Forum on
			 Aid Effectiveness.
			(d)DefinitionIn
			 this section, the term United States foreign assistance has the
			 meaning given the term in section 609(h) of the Foreign Assistance Act of 1961
			 (as added by section 3 of this Act).
			5.Repeals of
			 obsolete authorizations of assistance; conforming amendments
			(a)RepealsThe following provisions of the Foreign
			 Assistance Act of 1961 are hereby repealed:
				(1)Section 125 (22 U.S.C. 2151w; relating to
			 general development assistance).
				(2)Section 219 (22 U.S.C. 2179; relating to
			 prototype desalting plant).
				(3)Title V of chapter 2 of part I (22 U.S.C.
			 2201; relating to disadvantaged children in Asia).
				(4)Section 466 (22 U.S.C. 2286; relating to
			 debt-for-nature exchanges pilot program for sub-Saharan Africa).
				(5)Sections 494, 495, and 495B through 495K
			 (22 U.S.C. 2292c, 2292f, and 2292h through 2292q; relating to certain
			 international disaster assistance authorities).
				(6)Section 546 (22 U.S.C. 2347c; relating to
			 certain international military education and training authorities).
				(7)Section 638(b) (22 U.S.C. 2398(b); relating
			 to exclusions).
				(8)Section 648 (22 U.S.C. 2407; relating to
			 certain miscellaneous provisions).
				(b)Conforming
			 amendments(1)Section 135 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2152h) is amended by striking
			 “section 135” and inserting “section 136.”
				(2)Section 638 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2398) is amended by striking (a) No
			 provision and inserting No provision.
				
